Citation Nr: 0030930	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-37 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than organic personality disorder, as 
secondary to status post closed head injury.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for temporomandibular 
joint syndrome.

4.  Entitlement to service connection for a heart disorder, 
to include atypical chest pain.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted entitlement to service 
connection for organic personality disorder and included it 
as part of the service-connected status post closed head 
injury with headaches, dizziness, and tinnitus and assigned a 
100 percent evaluation, effective March 27, 1995.  The RO 
also denied entitlement to service connection for depression 
and dysthymia, sinusitis, temporomandibular joint syndrome, 
and atypical chest pain and denied entitlement to special 
monthly compensation.

The veteran did not file a notice of disagreement as to the 
service-connected disability of status post closed head 
injury with headaches, dizziness, tinnitus, and organic 
personality disorder or as to the claim of entitlement to 
special monthly compensation.  Thus, these claims are not 
considered part of the current appellate review.

In an April 1998 rating decision, the RO denied entitlement 
to service connection for post-traumatic stress disorder and 
for frontal cerebral atrophy, dementia, suicidal ideation, 
violent aggressive behavior as associated symptoms of the 
service-connected closed head injury; denied an effective 
date earlier than November 16, 1984, for the grant of status 
post closed head injury with headaches, dizziness, and 
tinnitus; and continued the 100 percent and noncompensable 
evaluations assigned to the service-connected status post 
closed head injury with headaches, dizziness, tinnitus, and 
organic personality disorder and fracture of the navicular 
bone of the left wrist respectively.

The veteran has not appealed any of these claims, and thus 
they are not considered part of the current appellate review.

The veteran requested both an RO hearing and a Board hearing.  
He failed to appear to the RO hearing, and cancelled his 
Board hearing without requesting another hearing.  Therefore, 
there are no hearings that need to be scheduled, and the case 
is ready for appellate review.

The issues of entitlement to service connection for a 
psychiatric disorder, other than organic personality 
disorder; temporomandibular joint syndrome; and atypical 
chest pain, as secondary to the service-connected status post 
closed head injury, are addressed in the remand portion of 
this decision.


FINDING OF FACT

There is no competent evidence of record of a diagnosis of 
sinusitis.


CONCLUSION OF LAW

Sinusitis was not incurred or aggravated in service.  38 
U.S.C.A. § 1311 (West 1991); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran claims service connection for sinusitis is 
warranted, as he developed such following his inservice head 
injury.  

The service medical records show the veteran sustained 
numerous injuries to his head and face in July 1978.  An 
October 1981 report of medical examination shows clinical 
evaluation of the veteran's sinuses was normal.  In a report 
of medical history completed by the veteran at that time, he 
denied sinusitis.

A November 1984 VA hospitalization summary report shows that 
sinus x-rays taken at that time were normal.  A March 1985 VA 
examination report shows that examination of the nose 
revealed no abnormality.  The examiner stated that the 
anterior of the nose showed very slight deviation of the 
septum to the right, which was minimal and that there was no 
obstruction nor tenderness over the sinuses.  There was no 
diagnosis entered as to the veteran's sinuses.

A February 1986 VA hospitalization summary report shows 
physical examination of the oropharynx and nasal sinuses were 
"grossly within normal limits."

A June 1995 VA examination report shows the veteran reported 
that a CAT scan of his sinuses taken two to three months 
prior showed that there was scar tissue and that his sinuses 
needed to be scraped.  The examiner noted that upon physical 
examination there was tenderness of both the frontal and 
maxillary sinuses.  He entered an impression of history of 
sinusitis, dating back to the head injury in 1979.  The 
examiner noted he would request an x-ray of the sinuses.  

X-rays taken at that time showed that the views of the nasal 
bones demonstrated clear and fairly well developed visualized 
paranasal sinuses.  The radiologist stated the nasal bones 
and anterior nasal spines appeared fairly intact.  There was 
no evidence of fracture or other localizing signs of bone or 
soft tissue abnormality.  The impression was clear visualized 
paranasal sinuses and intact-appearing nasal bones.

Following review of the x-rays, the VA examiner stated the 
paranasal sinuses were normal and thus determined the 
veteran's "sinus disease probably doesn't date back to the 
injury."

II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Duty to Assist

The Board is satisfied that all facts pertinent to the claim 
of entitlement to service connection for sinusitis have been 
properly developed.  The RO has obtained VA medical records, 
as the veteran has indicated treatment at VA facilities.  In 
addition, the RO gave the veteran an examination in June 
1995.  Therefore, after examining the record, the Board finds 
that no further assistance to the veteran is required, 
because, as will be explained below, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A & 5107).

IV.  Analysis

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for sinusitis.  
Specifically, the veteran has not brought forth evidence of a 
post service diagnosis of sinusitis nor competent evidence of 
a nexus between the diagnosis of sinusitis and service, to 
include the status post closed head injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The service medical records are silent as to findings or a 
diagnosis of sinusitis.  In October 1981, the veteran denied 
ever having had or having then sinusitis, and clinical 
evaluation of the veteran's sinuses was normal.  When he was 
hospitalized in November 1984, sinus x-rays were negative.  
When examined in March 1985, his sinuses were determined to 
be normal.  

Finally, when examined in June 1995, the examiner noted some 
tenderness over both the frontal and maxillary sinuses.  He 
entered a diagnosis of history of sinusitis, which he related 
to the veteran's head injury in service.  The examiner asked 
that x-rays of the sinuses be taken, which were shown to be 
normal, and he determined that the veteran's sinus disease 
probably did not date back to the injury in service.  
Therefore, there is no evidence in the claims file to 
establish that the veteran has sinusitis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim.").

The Board is aware that the examiner in the June 1995 
examination report entered an impression of "history of" 
sinusitis; however, he made such impression prior to seeing 
the paranasal sinus x-rays.  Once he saw the x-rays, he 
determined that the veteran did not have a sinus disease 
attributable to service.  There is no competent medical 
evidence to refute this finding.

Although the veteran has asserted he has sinusitis, which is 
due to his head injury in service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992).

The Board is aware that the recently enacted legislation has, 
inter alia, enhanced VA's duty to assist a veteran in 
developing the facts pertinent his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  This 
includes providing the veteran with a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
legislation has defined when an examination or opinion is 
necessary-when the record contains competent evidence that 
the veteran has a current disability or persistent or 
recurrent symptoms of the disability and indicates that the 
disability or symptoms may be associated with the claimant's 
active military service.

Here, the Board does not find that the claim of entitlement 
to service connection for sinusitis needs to be remanded to 
the RO to provide the veteran with an examination or to 
obtain an opinion.  First, there are no findings or diagnoses 
of sinusitis, to include in the service medical records or 
the post service medical records.  Therefore, the record does 
not contain competent evidence that the veteran has a current 
disability or persistent or recurrent symptoms of sinusitis.  
Additionally, in the June 1995 examination report, the 
examiner determined that the veteran did not have sinus 
disease due to the inservice head injury, and therefore an 
examination or opinion need not be obtained.  


ORDER

Entitlement to service connection for sinusitis is denied.




REMAND

The veteran has alleged that service connection for 
depression, temporomandibular joint syndrome, and atypical 
chest pain is warranted and that they are due to the 
inservice head injury he sustained.  

As to the veteran's claim of entitlement to service 
connection for depression, he has brought forth findings of 
depressed symptoms and several psychiatric diagnoses, to 
include dysthymia.  An August 1985 VA outpatient treatment 
report shows the veteran complained of headaches as a result 
of his inservice head injury and that the headaches were 
causing difficulty sleeping and concentrating and a poor 
appetite.  The examiner entered a diagnosis of post-traumatic 
headaches with depression.  The Board finds that a medical 
examination, to include a medical opinion, is necessary to 
make a decision on this claim.

As to the veteran's claim of entitlement to service 
connection for temporomandibular joint syndrome, he has 
alleged his jaw was broken at the time of his head injury.  
The service medical records do not show a diagnosis of a 
fractured jaw.  At the time of the March 1985 VA examination, 
the veteran reported he had fractured his jaw.  In the June 
1995 examination report, the examiner stated he could not 
find an x-ray of the veteran's temporomandibular joints, but 
noted that the veteran had reported his jaw had been 
fractured in a 1985 medical record.  The examiner then 
entered a diagnosis of temporomandibular joint syndrome, 
attributing it to the veteran's fractured jaw as a result of 
the head injury in service.  The Board finds that a medical 
examination, to include a medical opinion, is necessary to 
make a decision on this claim.

As to the veteran's claim for service connection for atypical 
chest pain, the medical records show a possible heart 
disorder.  When examined in June 1995, the examiner noted 
that the veteran's June 1995 EKG was "distinctly abnormal."  
He stated he felt the veteran should undergo an 
echocardiogram and that once the report was completed, he 
would complete his report.  The record reflects an 
echocardiogram was done in June 1995; however, the examiner's 
final report is not of record.  The Board finds that a 
medical examination is necessary to make a decision on this 
claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his depression, 
temporomandibular joint syndrome, and a 
heart disorder, to include atypical chest 
pain.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of a psychiatric disorder, other 
than organic personality disorder; 
temporomandibular joint syndrome, and 
atypical chest pain.  The examiner must 
have an opportunity to review the 
veteran's claims file.  After reviewing 
the available medical records and 
examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that a psychiatric disorder, other 
than organic personality disorder, 
temporomandibular joint syndrome, and a 
heart disorder was incurred in service or 
is secondary to the service-connected 
status post closed head injury.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Finally, the Board observes that 
recently enacted legislation has 
eliminated the requirement for a well-
grounded claim, enhanced VA's duty to 
assist a veteran in developing the facts 
pertinent his claim, and expanded the 
VA's duty to notify the veteran and his 
representative, if any, concerning the 
aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-
419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to 
the new statutory provisions.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
psychiatric disorder, other than organic 
personality disorder; temporomandibular 
joint syndrome, and a heart disorder.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


